              Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 JUANITA MERCADO-OROPEZA                                    CIVIL NO.

        P L A I N TI FF

              vs.                                          PLAINTIFF DEMANDS
                                                           TRIAL BY JURY
 SETH ELLIOT MILLER; AIRW AY
 SERVICES, INC.; LIBERTY MUTUAL;
 FEDERAL INSURANCE COMPANY;
 ENDURANCE ASSURANCE COMPANY;
 AMERICAN INTERNATIONAL
 INSURANCE COMPANY; JOHN DOE;
 RICHARD ROE; INSURANCE COMPANY
 A & B

    D E FE N D A N TS


                                           COMPLAINT

TO THE HONORABLE COURT:

         COMES NOW plaintiff Juanita Mercado, through the undersigned

attorneys and respectfully states, alleges and prays as follows:

                                       I. JURISDICTION

         1.         This Honorable Court has subject matter jurisdiction to entertain

the instant case pursuant to 28 U.S.C. Sec. 1332(a)(1), inasmuch as plaintiff

and defendants are citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

         2.         Venue is proper in the District of Puerto Rico pursuant to 28 USC sec. 1391

because the events or omissions that gave rise to this cause of action occurred in Puerto

Rico.
            Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 2 of 6




       3.      The cause of action of the appearing plaintiff against defendants

arises under articles 1802 and 1803 of the Puerto Rico Civil Code, 31

L.P.R.A. §5141 and §5142.

                                      II. PARTIES

       4.      Juanita Mercado is of legal age, resident of Calle Tulipan Apt. #

501 Villa Esperanza Apartments Hatillo, Puerto Rico 00659 and was the

mother of the deceased Griselle Lagares Mercado.

       5.      Defendant Airway Services, Inc. (ASI) is a private corporation with its

principal place of business at 5001, Christoval Road, San Angelo, Texas, 76904. At the

time of the accident further described, ASI was the employer of Seth Elliot Miller.

       6.      Defendant Seth Elliot Miller is of legal age and his last known address is

10717, SE Linnwood Ave., Portland, Oregon, 97222. At the time of facts herein alleged, he

was an employee of defendant ASI.

       7.      Defendant Liberty Mutual is an insurance company with its principal place of

business at 175 Berkeley Street, Boston, Massachusetts. At the time of the facts herein

alleged, said defendant had issued a policy on behalf of ASI and/or Mr. Seth Miller and/or

the vehicle driven by Seth Miller at the time of the accident further described, covering all

the damages caused by them or for which they are liable.

       8.      Defendant Federal Insurance Company is an insurance company with its

principal place of business at 202 N Illinois St STE 2600, Indianapolis, IN 46204, which

issued a policy on behalf of defendant ASI and/or Mr. Seth Miller and/or the vehicle driven

by Seth Miller at the time of the accident further described, covering all the damages

caused by them or for which they are liable.
                                                    -2-
            Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 3 of 6




       9.      Defendant Endurance Assurance Company is an insurance company with

its principal place of business at Manhattanville Road, 3rd floor, Purchase, NY 10577, that

issued a policy on behalf of defendant ASI. and/or Mr. Seth Miller and/or the vehicle driven

by Seth Miller at the time of the accident further described, covering all the damages

caused by them or for which they are liable.

       10.     Defendant American International Insurance Company (AIICO) is an

insurance company duly incorporated in the State of Delaware, with its principal place of

business at: 3 Beaver Valley Rd. Wilmington, Delaware, 19803. At the time of the accident

subject of this complaint, said defendant had issued a policy on behalf of ASI covering the

risks herein involved.

                                       III. FACTS

       11.     On October 5, 2019, at around 1:00 p.m., Griselle Lagares and

Erick Padilla had legally parked their vehicle on the shoulder of State Road

52, Km 89.4, in the Municipality of Juana Díaz, Puerto Rico .

       12.     At the same time, Seth Elliot Miller was driving northbound along

the same state road, in a motor vehicle assigned to him by his employer ASI,

that was rented from Enterprise by, and/or paid , by ASI.

       13.     As Mr. Miller approached the area where Griselle and E rick were

parked, the vehicle driven by him veered to the right, entering the should er

and impacting the vehicle in which Griselle and Erick were traveling and/or

impacting them directly.

       14.     The impact was so severe that it caused the death of both

Griselle Lagares and Erick Padilla.

                                                   -3-
        Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 4 of 6




                               IV. NEGLIGENCE

      15.   The accident previously described that resulted in the death of

Griselle Lagares and Erick Padilla was caused solely by the reckless and

negligent driving of defendant Seth Elliot Miller.

      16.   Mr. Miller’s reckless behavior consisted, specifically, in using a

cellular phone while driving. According to the police investigation of the

accident, he received a call on his cellular phone and tried to answer it; his

pone fell out of his hands; he lost sight of the road; an d, eventually, lost

control of his vehicle, combined with the fact that he was driving at a speed

that did not allow him to control the vehicle.

      17.   Defendant ASI, as employer of defendant Seth Elliot Miller at the

time of the accident, is liable for the lat ter’s negligence and reckless driving,

and thus for the damages herein c laimed.

      18.   Defendants Liberty Insurance, Federal Insurance Company,

Endurance Assurance Company and American International Insurance

Company are liable to the plaintiff for having insur ance policies in force at

the time of the aforesaid accident, covering the risks herein involved.

                               V. DAMAGES

      19.   As a result of the negligent acts and omissions of defendant Seth

Elliot Miller, which resulted on the premature death of Griselle Lagares

Mercado and Erick Padilla, plaintiff Juanita Mercado has suffered and will
                                              -4-
          Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 5 of 6




continue to suffer intense pain, grief, despair and moral and mental anguish.

Plaintiff had a very close relationship with her daughter Griselle and

therefore with her son -in- law Erick. As a matter of fact, the same date of

the accident, both Griselle and Erick had previously visited Mrs. Juanita

Mercado to congratulate her on her birthday and to give her a present. This

particular event (as well as other ones) will remain in Mrs. Mercado’s memory

for the rest of her life , perpetuating her sadness and emotional distress.

      20.    Moreover,    Mrs.   Juanita     Mercado’s   physical   health   has

deteriorated since the loss of her daughter and son -in-law. Less than a year

before the accident, she had undergone a bariatric surgery. However, due to

the emotional anguish she has been experiencing, she has lost a significant

amount of weight within a short period o f time, which has hindered her

health.

      21.    Mrs. Juanita Mercado has developed intense anxiety and a sense

of impotency regarding the mental health and wellbeing of her grandsons,

with whom she has a strong emotional bond.

      22.    Mrs. Juanita Mercado’s physical and emotional damages caused

by the premature loss of her daughter and son -in-law are reasonably

estimated in the amount of $3,000,000.00.

      WHEREFORE, it is respectfully requested from this Honorable Court

that judgment be entered against defendants, ordering them to pay plaintiff

the sum prayed herein as well as a reasonable amount for attorney’s fees,

interest and costs related to this action.

                                              -5-
  Case 3:20-cv-01489-PAD Document 1 Filed 09/21/20 Page 6 of 6




RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico on this 21 s t day of September, 2020.




                            s/ERIC RIVERA CRUZ
                             USDC 207709
                             PO Box 192999
                             San Juan, PR 00919-2999
                             Cel. (787) 347-7883
                             E-mail: erclawfirm@gmail.com


                             s/Vicente Santori Margarida
                             USDC 205913
                             1353 Ave. Luis Vigoreaux PMB 571
                             Guaynabo, PR 00966
                             Telephone 787-717-0715
                             E-mail: vsantorilaw@gmail.com




                                    -6-
